Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irci et al (US 2014/0361932).
Irci et al disclose a method for communicating wireless signals at a portable information handling system including: 
rotationally coupling main and lid housing portions to each other with a hinge having first and second opposing faces (paragraphs [0005], [0057]); 
disposing first and second antenna sets on the hinge first and second opposing faces (paragraphs [0006], [0034], [0054]); 
determining the relative rotational positions of the lid and main housing portions to each other (paragraphs [0057], [0064], [0067]) ; 
and in response to the determining, selecting one of the first or second antenna sets to communicate wireless signals (paragraphs [0037], [0060]-[0062], [0067]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irci et al in view of Hiroyuki et al (EP 2302736).
Irci et al have been discussed above but fail to disclose wherein the first antenna set comprises three antenna disposed at spaced locations along the first hinge face.  Hiroyuki et al disclose wherein the first antenna set comprises three antenna disposed at spaced locations along the first hinge face (paragraph [0095]).  It would have been obvious to one of ordinary skill in the art to modify Irci et al to incorporate wherein the first antenna set comprises three antenna disposed at spaced locations along the first hinge face as disclosed by Hiroyuki et al into Irci et al because this is just obvious way of implementing Irci et al's method and no new or unexpected results would occur.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Irci et al in view of McReynolds et al (Pat. No. 7,806,333).
Irci et al have been discussed above but fail to disclose detuning the unselected
antenna set.  McReynolds et al disclose detuning the unselected antenna set (col 15, lines 20-41).  It would have been obvious to one of ordinary skill in the art to modify Irci et al to incorporate detuning the unselected antenna set as disclosed by McReynolds et al into Irci et al because this is just obvious way of implementing Irci et al's method and no new or unexpected results would occur
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648